  Case 1:20-cv-01210-MN Document 10 Filed 10/26/20 Page 1 of 2 PageID #: 38




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: NEUROPROTEXEON, INC., et al.              )   Chapter 7
                                                  )
                        Debtors.                  )   Case No. 19-12676 (MFW)
                                                  )   (Jointly Administered)
                                                  )
 JMB CAPITAL PARTNERS LENDING,                    )
 LLC,,                                            )
                                                  )
                Appellant/Cross-Appellee,         )
                                                  )   C.A. No. 20-1210 (MN)
                v.                                )   BAP No. 20-00027
                                                  )   BAP No. 20-00035
 NEUROPROTEXEON, INC., et al.,                    )
                                                  )
                Appellees/Cross-Appellant.        )

                                             ORDER

               WHEREAS, on October 9, 2020, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 9) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no party filed objections to the Recommendation pursuant to Rule

72(a) of the Federal Rules of Civil Procedure in the prescribed period; and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 26th day of October 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following

briefing schedule purposed by the parties (D.I. 9 at 2):
Case 1:20-cv-01210-MN Document 10 Filed 10/26/20 Page 2 of 2 PageID #: 39




               Appellants’ Opening Brief – November 25, 2020

               Appellees’ Answering Brief – December 28, 2020

               Appellants’ Reply Brief – January 19, 2021.




                                            The Honorable Maryellen Noreika
                                            United States District Court




                                       2
